Citation Nr: 1219131	
Decision Date: 05/31/12    Archive Date: 06/07/12

DOCKET NO.  09-28 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for tinnitus, to include as secondary to a bilateral hearing loss disability, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Mavis W. Kennedy, Attorney


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1942 to February 1946.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The reopened issue of entitlement to service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A September 2004 rating decision denied the Veteran's claim of service connection for tinnitus as there was no competent evidence establishing a nexus between tinnitus and service.  The Veteran initiated but did not perfect an appeal of this decision.

2.  Evidence received since the RO's September 2004 rating decision which is neither cumulative nor redundant, raises a reasonable possibility of substantiating the claim for service connection for tinnitus.


CONCLUSIONS OF LAW

1.  The September 2004 RO rating decision which denied the Veteran's claim for service connection for tinnitus is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).  

2.  Evidence received since the RO's September 2004 rating decision is new and material and the Veteran's claim for service connection for tinnitus is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the issue of whether new and material evidence has been received, since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out in the VCAA of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

New and Material Evidence

The Veteran contends that he has tinnitus as a result of exposure to loud noise in service, or as secondary to his service-connected bilateral hearing loss disability.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  As a general matter, service connection for a disability on the basis of the merits of such a claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011). 

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  "New evidence" means evidence not previously submitted to agency decisionmakers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The credibility of the evidence is presumed in determining whether new and material evidence has been submitted.  Justus v. Principi, 3 Vet. App. 510 (1992).

In September 2004, the RO denied the Veteran's claim for service connection for tinnitus.  The RO considered the Veteran's service treatment records and VA treatment records in making this decision.  The Veteran was notified of this decision and did not perfect an appeal of the issue.  Thus, it became final.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103.

The evidence received since the September 2004 rating decision includes VA treatment records, private treatment records and statements by the Veteran.  Significantly, there is a new VA examination report from July 2009, as well as private treatment records documenting complaints of tinnitus.  See e.g., August 2009 private treatment record.  The Veteran also provided a statement in March 2010 about the fact that he was involved in a typhoon in September 1945 while in service and this may have caused his tinnitus.  See also May 2010 buddy statement.

The Board concludes the Veteran and buddy statements and private treatment records are new and material evidence to reopen the claim.  They were not previously of record at the time of the September 2004 rating decision.  They are not cumulative of prior records because they provide information pertaining to the Veteran's experiences in service, as well as his current complaints of tinnitus.  This evidence is presumed credible, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim. 


ORDER

New and material evidence having been received, the claim of entitlement to service connection for tinnitus is reopened; to this extent only, the appeal is granted.


REMAND

The United States Court of Appeals for Veterans Claims has held that once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").  

Service connection on a secondary basis is warranted when it is shown that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury or that service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310 (2011); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Board has determined that new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for tinnitus.  As previously discussed, the Veteran's claim was denied in September 2004 because there was no evidence linking his tinnitus to service or to his service-connected hearing loss disability.  Notably the Veteran was afforded a VA examination in July 2009 for his tinnitus.  The examiner determined the Veteran's tinnitus was not related to service based on a reportedly incorrect statement from the previous August 2004 VA examination where the Veteran stated that his tinnitus began one and one half years earlier.  The Veteran has clarified that he did not say his tinnitus began one and one half years earlier, he stated that it had worsened at that time.  See September 2004 notice of disagreement.  

Furthermore, the Board observes that the July 2009 VA examiner's opinion regarding secondary service connection is inadequate.  The examiner only stated that the Veteran's hearing loss disability did not cause the Veteran's tinnitus.  However he offered no rationale for this statement and did not offer an opinion as to whether the Veteran's hearing loss disability may have aggravated his tinnitus.  As such, a new VA examination should be provided.  See Barr, supra.  

Finally, the most recent VA treatment records in the claims file are from September 2010.  On remand, the RO should make efforts to obtain all outstanding relevant treatment records at any VA treatment facility from September 2010 through the present.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.	Obtain all of the Veteran's outstanding relevant VA treatment records for the period from September 2010 through the present.  All information which is not duplicative of evidence already received should be associated with the claims file.  If the Agency of Original Jurisdiction is unable to obtain any of the relevant records sought, it shall notify the Veteran that it has been unable to obtain such records by identifying the specific records not obtained, explaining the efforts used to obtain those records, and describing any further action to be taken with respect to the claim.  38 U.S.C. § 5103A(b)(2).

2.	Schedule the Veteran for a VA examination to determine the nature and etiology of his tinnitus.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  Any necessary testing should be accomplished.  The examiner should note that the Veteran was competent to state in September 2004 (and presently) that his tinnitus worsened a year and a half prior to his August 2004 VA examination, not that it began at that time.  After reviewing the record and examining the Veteran, the examiner should provide the following opinions:

a)  Whether it is at least as likely as not that the Veteran's tinnitus is related to service, and

b)  Whether it is at least as likely as not that the Veteran's tinnitus is proximately due to, or alternatively, chronically worsened (aggravated) by his service-connected hearing loss disability.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

The examiner should provide a complete rationale for any opinion provided.  Conversely, if the examiner concludes that an etiological opinion cannot be provided, he or she should clearly and specifically so specify in the examination report, with an explanation as to why this is so.

3.	After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
S.L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


